—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered January 6, 1995, convicting him of robbery in the first degree (two counts) and robbery in the second degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The issue of legal sufficiency of the evidence as it relates to a September 10, 1993, robbery was not preserved for appellate review (see, CPL 470.05 [2]; People v Tallarme, 223 AD2d 738; People v Udzinski, 146 AD2d 245, 248). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of that robbery beyond a reasonable doubt. The evidence was also legally sufficient to establish the defendant’s guilt of a September 3, 1993, robbery beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit.
Joy, J. P., Krausman, Florio and Luciano, JJ., concur.